pDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed March 10, 2021. Claims 1-27 are pending.  

Allowable Subject Matter
Claims  1-27  are allowed.
The closest prior art of record is Rifai et al (NPL titled: Adding noise to the input of a model trained with a regularized objective Adding noise to the input of a model trained with a regularized objective) (Cited in IDS). Rifai discloses a method of training a neural network (model for hiding noise in a standard neural network – see title and section 8), the method comprising: obtaining, by one or more processors, a plurality of source training images from one or more databases of images (see section 8); and generating, by the one or more processors, a set of one or more noisy training images, including a set of first noisy training images (see section 8), wherein each of said set of first noisy training images is generated based on each of the plurality of source training (see section 8) images by: however, Rifai does not expressly disclose adjusting values of a substantial portion of the pixels of a given source training image to reduce the 
  	The current method trains a noise-robust deep learning network with noisy training images with low signal-to-combined-signal-and-noise ratio (SSNR) and (ii) with noiseless, generally noiseless, or training images having a SSNR value greater than the noisy low SSNR.  This training method improves the robustness of a deep learning network which then becomes noise-robust at recognizing objects in subsequent images in highly noisy conditions or degraded visual images (as well as across a range of noisy conditions). To generate noisy training images with low SSNRs, the system, in some embodiments, attenuates or reduces the range (e.g., effective range or dynamic range) of an original noise-free or generally noise-free image and then combines the attenuated source image with a noise image or noise elements that have an appropriate dynamic range. The reduction in range (e.g., dynamic range or effective range) of the source image, prior to the introduction of the noise image or noise elements, reduces the signal portion or signal strength of the image and serves to push the SSNR level of the training images to lower SSNR levels not previously used in the training of deep neural networks. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    April 10, 2021